DETAILED ACTION

Allowable Subject Matter
Claims 1-5 are allowed.

Reasons for Allowance
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose an inlet duct for an internal combustion engine, the inlet duct comprising a tubular main body formed by a compression-molded fibrous molded body, wherein the main body includes an alternate layout region in which an air-impermeable high-compression portion and an air-permeable low-compression portion that is compression-molded at a lower compressibility than a compressibility of the high- compression portion are alternately laid out in an axial direction of the main body, the alternate layout region is divided into an upstream region and a downstream region of a central position in an axial direction of the inlet duct in a flow direction of intake air, and the alternate layout region is configured such that an arbitrary pair of points at an equal distance in the axial direction to the central position in the upstream region and the downstream region include only points that are both located in the low-compression portions and points one of which is located in the low-compression portion and the other one of which is located in the high-compression portion.
The closest prior art, Matsumoto et al. (US 2014/0190764 A1), teaches a structure of “air intake duct 10 of the present embodiment is provided with the duct wall section 11 formed with a resin material in form of tube. Further, since a part of the duct wall section 11 is formed from a grid-shaped frame 12 so as to provide a number of holes 13 to the duct wall section 11, and the 
 Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor render obvious the present invention as set forth in claims 1-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEUTA B HOLBROOK whose telephone number is (571)270-3276.  The examiner can normally be reached on Monday - Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEUTA HOLBROOK/
Examiner
Art Unit 3747



/GEORGE C JIN/Primary Examiner, Art Unit 3747